—Order of the Appellate Term of the Supreme Court, First Department (Parness, J. P., and Davis, J.; Freedman, J., dissenting), entered March 31, 1997, which reversed an order of the Civil Court, New York County (Judith Gische, J.), entered on or about February 26, 1996, granting respondent’s motion for summary judgment dismissing a holdover proceeding, unanimously reversed, on the law, without costs, and the motion granted.
*2The allegation in the petition, that the tenant or her subtenants plugged extension cords into electrical sockets, causing a fire on September 25, 1994, is insufficient to state a cause of action for nuisance and/or malicious or grossly negligent conduct under 9 NYCRR 2524.3 (b). Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.